Citation Nr: 0522813	
Decision Date: 08/19/05    Archive Date: 08/25/05

DOCKET NO.  02-07 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for residuals of a left knee injury, post-operative 
synovectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from August 1978 to April 
1979.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2003 decision of the RO that denied 
a disability rating in excess of 10 percent for residuals of 
a left knee injury, post-operative synovectomy.  The veteran 
filed a notice of disagreement (NOD) in October 2001, and the 
RO issued a statement of the case (SOC) in May 2002.  The 
veteran filed a substantive appeal later that same month.

In October 2003, the Board remanded the matter to the RO for 
additional development.  In April 2005, the RO issued a 
supplemental SOC (SSOC), reflecting the continued denial of 
the claim for an increased disability rating.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  A residual of the veteran's left knee injury, post-
operative synovectomy, is slight instability.  

3.  The veteran also now has arthritis in the left knee, with 
slightly limited flexion due to pain. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for instability as a residual of left knee injury, 
post-operative synvectomy, are not met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5257 (2004).

2.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for a separate, 10 percent, but no higher, 
rating for arthritis of the left knee, as a residual of left 
knee injury, post-operative synvectomy, with limited flexion 
due to pain, are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.45, 4.71a, Diagnostic Codes 5003, 5260 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

Through the April 2002 SOC, the April 2005 SSOC, and the May 
2004, October 2004, and January 2005 letters, the veteran and 
his representative have been notified of the laws and 
regulations governing the claim, the evidence that has been 
considered in connection with this appeal, and the bases for 
the denial of the claim.  The RO notified the veteran of the 
applicable rating criteria, and of the need for evidence of 
current medical treatment (of a worsening of his service-
connected disability).  After each, the veteran and his 
representative were given the opportunity to respond.  Thus, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support the 
claim, and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the RO's May 2004, October 2004, 
and January 2005 letters satisfy the statutory and regulatory 
requirement that VA notify a claimant of what evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  The RO also 
informed him that VA would make reasonable efforts to help 
him get evidence necessary to support his claim, 
particularly, medical records, if he gave the VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  In those letters, 
the RO requested that the veteran provide the names and 
addresses of medical providers, the time frame covered by the 
records, and the condition for which he was treated, and 
notified him that VA would request such records on his behalf 
if he signed a release authorizing it to request them.  The 
RO's letters also invited the veteran to send in all evidence 
to support his claim.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by the VA; (3) the evidence, 
if any, to be provided by the claimant; and (4) a request by 
the VA that the claimant provide any evidence in the 
claimant's possession that pertains to the claim(s).  As 
explained above, all of these requirements have been met in 
the instant case.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such a 
pre-adjudication notice was not prejudicial to the claimant.

In the matter now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the rating action on appeal, and well after a substantially 
complete application was received.  However, the Board finds 
that the lack of pre-adjudication notice in this matter has 
not, in any way, prejudiced the veteran.  In this regard, the 
Board points out that the Court has also held that an error 
in the adjudicative process is not prejudicial unless it 
"affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, in 
this case, the delay in issuing the section 5103(a) notice 
was not prejudicial to the veteran because it did not affect 
the essential fairness of the adjudication, in that his claim 
was fully developed and re-adjudicated after notice was 
provided.

As indicated above, the RO issued to the veteran the May 2004 
and October 2004 letters, notifying him of the VCAA duties to 
notify and assist, setting forth the criteria for increased 
ratings, and soliciting information and evidence from the 
veteran.  These letters were provided to the veteran several 
months before the April 2005 SSOC, and the RO afforded the 
veteran well over a one-year period for response to such a 
notice letter.  See 38 U.S.C.A. § 5103(b)(1). 

The Board also finds that there is no indication that any 
additional action is needed to comply with the duty to assist 
the veteran.  As indicated below, the RO has obtained copies 
of the veteran's outpatient treatment and surgical records, 
and has arranged for the veteran to undergo VA examinations 
in connection with the claim on appeal, reports of which are 
of record.  The veteran also has been given opportunities to 
submit and/or identify evidence to support his claim.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Hence, the Board finds that any failure on VA's part in not 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in the Board proceeding, at this 
juncture, with a decision on the claim on appeal.

II.  Factual Background

Effective April 7, 1979, the RO established service 
connection and assigned an initial 20 percent rating, under 
Diagnostic Code 5257, for residuals of left knee injury with 
torn medial meniscus.

In August 1984, the RO decreased the evaluation for residuals 
of a left knee injury with torn medial meniscus from 20 
percent to 10 percent, effective November 1, 1984, based on 
VA examinations reflecting active flexion of both knees to 
130 degrees and complete extension, patellofemoral crepitus 
of an equal nature in both knees, no joint line tenderness, 
and normal x-rays.

In January 1991, the veteran underwent arthroscopy of the 
left knee, with partial synovectomy.  An October 1991 RO 
rating decision increased the evaluation for residuals of a 
left knee injury, post-operative synovectomy, to 100 percent, 
effective January 29, 1991, under the provisions of 38 C.F.R. 
§ 4.30 based on surgery and convalescence for this condition, 
and then resumed the evaluation of 10 percent, effective 
April 1, 1991.

The report of a July 1993 VA examination showed a diagnosis 
of internal derangement of the left knee, status-post 
synovectomy.

On April 24, 2000, the veteran filed a claim for an increased 
rating for his service-connected left knee disability.

The veteran underwent a VA examination in November 2000.  An 
MRI scan of the veteran's left knee revealed a tear of the 
posterior horn of the medial meniscus with extension to the 
inferior articular surface, as well as small knee joint 
effusion.  The VA examiner also noted an irregular protrusion 
at the posterior aspect of the left knee joint, which was 
strongly suggestive of a Baker cyst.  The VA examiner 
commented that the veteran had functional loss and limitation 
secondary to pain and instability. 

In May 2002, the veteran underwent left knee arthroscopy with 
menisectomy for repair.  The patellofemoral joint was noted 
to be mildly arthritic.  The medial compartment revealed a 
tear in the posterior horn of the medial meniscus, as well as 
a horizontal cleavage component.  Approximately three fourths 
of the posterior horn was resected back to good, healthy 
tissue.
  
The veteran underwent a VA examination the next month in June 
2002, but his claims file was not available to the examiner.  
Range of motion of the left knee was to 110 degrees on 
flexion with pain, and to zero degrees on extension without 
pain.  The veteran walked with a mild altered gait, dragging 
his left leg just a little bit.  The VA examiner diagnosed 
the veteran with status-post meniscectomy with debridement, 
and opined that the veteran could go back to work.

In November 2002, the RO increased the evaluation for 
residuals of a left knee injury, post-operative synovectomy, 
to 100 percent, effective May 9, 2002, under the provisions 
of 38 C.F.R. § 4.30 based on surgery and convalescence for 
this condition, and then resumed the evaluation of 
10 percent, effective July 1, 2002.

The veteran underwent a VA examination in January 2005.  He 
complained of intermittent pain and occasional locking of the 
left knee.  The veteran also reported having flare-ups daily 
during winter months, secondary to cold, and using a heating 
pad.  Examination of the left knee revealed no obvious 
abnormalities or deformities.  There was tenderness over the 
medial joint line, but no tenderness over the lateral joint 
line.  Range of motion of the left knee was to 130 degrees on 
flexion with exaggerated pain, and to zero degrees on 
extension.  Valgus and varus stress tests were negative, as 
were Lachman, McMurray's, and anterior and posterior drawer.  
Strength was 5/5, and the veteran could squat to over 100 
degrees without difficulty.  X-rays revealed mild 
degenerative joint disease.  The VA examiner could not find 
any limitation upon repetitive use, and there was non-
stability of the left knee.

III.  Legal Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The General Counsel of VA held that a veteran who has 
arthritis and instability in his knees may receive separate 
ratings under Codes 5003 and 5257 for arthritis, resulting in 
limited or painful motion, and for instability.   See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997); 
VAOPGCPREC 9-98 (Aug. 14, 1998). 

Historically, the veteran's left knee disability has been 
rated under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  That code is utilized for rating nonspecific 
orthopedic knee disability on the basis of "other" knee 
impairment, such as recurrent subluxation or lateral 
instability.  See 38 C.F.R. §§ 4.20, 4.27.

Considering the evidence in light of the above criteria and 
resolving all reasonable doubt in the veteran's favor (see 
38 U.S.C.A. § 5107(b) and 38 C.F.R. § 3.102), the Board finds 
that the record does present a basis for the assignment of 
two separate 10 percent ratings for arthritis and instability 
(characterized as "non-stability" by a recent examiner)-
i.e., one under Diagnostic Code 5257, for slight impairment 
based upon evidence of non-stability, swelling, and locking, 
and one under Diagnostic Code 5003-5260 for x-ray evidence of 
arthritis and slight limitation of flexion and painful 
motion.  

Under Diagnostic Code 5257, a 10 percent evaluation is 
warranted for recurrent subluxation or lateral instability 
resulting in slight disability; a 20 percent evaluation is 
warranted for moderate disability; and a 30 percent 
evaluation is warranted for severe disability.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2004).

Specifically, the January 2005 VA examiner noted non-
stability of the left knee.  The Board points out that the 
medical evidence does not support a finding of at least 
moderate instability under Diagnostic Code 5257.  There is no 
evidence showing that the veteran has been prescribed a knee 
brace, nor has he reported any dislocation or recurrent 
subluxation.  Hence, the evidence of record reflects no more 
than slight instability.  In short, the record is simply 
devoid of any clinical findings that would warrant assignment 
of an increased disability rating for left knee instability 
under Diagnostic Code 5257.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  See also 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (prescribing that arthritis due to 
trauma, substantiated by x-ray findings, should be evaluated 
as degenerative arthritis).  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5260, limitation of flexion to 60 
degrees warrants a  noncompensable rating; limitation of 
flexion to 45 degrees warrants a 10 percent rating; 
limitation of flexion to 30 degrees warrants a 20 percent 
rating; and limitation of flexion to 15 degrees warrants a 30 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, limitation of extension to 5 
degrees warrants a  noncompensable rating; limitation of 
extension to 10 degrees warrants a 10 percent rating; 
limitation of extension to 15 degrees warrants a 20 percent 
rating; limitation of extension to 20 degrees warrants a 30 
percent rating; limitation of extension to 30 degrees 
warrants a 40 percent rating; and limitation of extension to 
45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).

The evidence of record, to include the veteran's own 
assertions, establishes that the veteran experiences 
minimally limited motion of the left knee due to pain.  While 
flexion has been noted as limited to 130 degrees, with 
exaggerated pain (whereas normal flexion is to 140 degrees, 
per 38 C.F.R. § 4,71, Plate II), the November 2002 VA 
examiner also noted functional loss and limitation of motion 
secondary to pain.  As arthritis has been substantiated by x-
ray, a separate rating for his arthritis, with limited 
flexion due to pain, is warranted.  

However, the evidence does not reflect  limited motion to 
such an extent as to warrant the assignment of at least a 10 
percent rating under either Diagnostic Code 5260 or 5261, 
even when functional loss due to pain is considered (pursuant 
to 38 C.F.R. §§ 4.40, 4.45, 4.71a, and DeLuca, 8 Vet. App. at 
204-7.  As noted above, there simply is no evidence 
reflecting additional limitation of motion with repeated 
activity, as noted by the January 2005 VA examiner, nor is 
there competent evidence to even suggest that, during flare-
ups, the veteran pain is so disabling as to warranted 
assignment of even the minimum compensable rating under 
either Diagnostic Code 5260 or 5261.  

As such, a10 percent, but no higher, rating is assignable, 
under the provisions of Diagnostic Code 5003, for 
noncompensable limited and painful motion due to arthritis.  
The Board emphasizes that no more than a 10 percent rating is 
assignable, under that diagnostic code, for arthritis 
involving only one major joint.

The above determinations are based on consideration of 
pertinent provisions of the rating schedule.  Additionally, 
the Board finds that there is no showing that either the 
veteran's left knee instability or arthritis reflects so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher evaluation on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b)(1) (discussed in the October 
2003 decision and the May 2002 SOC).  In this regard, the 
Board notes neither is objectively shown to markedly 
interfere with employment (i.e., beyond that contemplated in 
each assigned rating), to warrant frequent periods of 
hospitalization, or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of any of the factors outlined above, the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board finds that no more 
than a separate 10 percent rating, each, is warranted for 
arthritis and instability, each a residual of a left knee 
injury, post-operative syncovectomy.  




ORDER

A disability rating in excess of 10 percent for left knee 
instability as a residual of left knee injury, post-operative 
synvectomy, is denied.

A separate, 10 percent rating for left knee arthritis, as a 
residual of left knee injury, post-operative synvectomy, with 
limited flexion due to pain, is granted, subject to the 
pertinent legal authority governing the payment of monetary 
benefits.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


